PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Baker et al.
Application No. 14/198,395
Filed: 5 Mar 2014
For: Hemostatic Compositions and Methods of Use
:
:
:
:	DECISION ON PETITION
:
:
:
This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed February 11, 2021.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

This application is no longer entitled to small entity status.  Accordingly, all future fees paid in this application must be paid at the undiscounted rate.  

The total deficiency amount due has been updated to $2,260 and will be charge to petitioner’s deposit account.  The deficiency was computed using the current USPTO fee schedule according to the day of request.  See below chart.

Fee Type
Small Entity Fee Paid
Date Fee Paid
Current Large Entity Fee
Deficiency Due
2-month extension of time
$300
10/29/15
$640
$340
Issue Fee
$480
2/25/16
$1,200
$720
3.5 Year Maintenance Fee
$800
8/30/19
$2,000
$1,200

                                                                                                   Total Deficiency Due: $2,260
                                                                                                          








/TERRI S JOHNSON/Paralegal Specialist, OPET